Citation Nr: 1802749	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a June 2014 Board hearing; a transcript of the hearing is associated with the record.

This matter was previously before the Board in September 2014 and January 2017.  


FINDING OF FACT

Posttraumatic stress disorder (PTSD) is due to in-service stressors for which there is corroborative evidence.


CONCLUSION OF LAW

PTSD was incurred due to active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The record meets the first requirement for service connection: medical evidence diagnosing PTSD in accordance 38 C.F.R. § 4.125(a), i.e., in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  An August 2017 VA examination diagnosed PTSD and specifically found that it conformed to the DSM-5 criteria.  Thus, the first requirement for service connection is met.

The record also meets the second requirement for service connection: a link between current symptoms and an in-service stressor.  The August 2017 VA examination noted multiple stressors, including three tours to the Republic of Vietnam (and participation in operations off the coast of Vietnam with marines and navy seals) as well as agitation and rumors of mutiny on ship due to the lack of fresh water.  The VA examination found that these stressors contributed to the Veteran's PTSD.  Thus, the second requirement for service connection is met.

For the third requirement of service connection - credible supporting evidence that the claimed stressors occurred - the Board finds a balance of evidence in the record to support this requirement.  The Veteran's personnel records show three years and two months of foreign and/or sea service, with medals including the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and Republic of Vietnam Armed Forces Meritorious Unit Citation (Gallantry Cross).  Granting the Veteran the benefit of the doubt, the Board finds this evidence sufficient to show the Veteran's tours to Vietnam. As to the agitation and rumors of mutiny due to lack of fresh water, the Veteran has submitted personal journals from his active duty service that document freshwater shortages.  Again, granting the Veteran the benefit of the doubt, the Board finds the second stressor is also confirmed due to the verification of water shortages.   

Accordingly, the three requirements are met, and service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


